Citation Nr: 0216702	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1950 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The record reflects that the veteran 
perfected appeals regarding each of the aforementioned 
issues.  

In May 2002, the veteran presented testimony at a travel 
board hearing before the undersigned Member of the Board.  A 
transcript of this hearing has been obtained and associated 
with his VA claims folder.


FINDINGS OF FACT

1.  There is no competent medical evidence linking any post 
service reported left knee disorder to active service.  

2.  The RO denied reopening the claims of entitlement to 
service connection for a right knee disorder and a low back 
disorder when it issued an unappealed rating decision in 
November 1971.

3.  The evidence submitted since the November 1971 rating is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issues at hand, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002)

2.  Evidence received since the final November 1971 rating 
decision wherein the RO denied the reopening of the claim of 
entitlement to service connection for a right knee disorder 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2002).

3.  Evidence received since the final November 1971 rating 
decision wherein the RO denied the reopening of the claim of 
entitlement to service connection for a low back disorder is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for a left knee disorder

The service medical records are negative for complaints, 
treatment, or diagnosis of a left knee disorder to include 
arthritis.  The service records show that the veteran 
sustained a right knee injury.  The June 1954 separation 
examination revealed a normal lower extremities evaluation.  

The veteran filed a claim for entitlement to service 
connection for a left leg disability in August 1960.  In 
September 1960 the RO denied entitlement to service 
connection for a left leg disability because the record 
failed to show a left leg disability.  

A private medical report dated in December 1960 from 
University Hospitals of Cleveland shows that in July 1960 the 
veteran was seen with complaints of left knee pain.  He 
reported that he had been blown twenty feet in a mortar 
barrage during the war and sustained a left knee injury.  He 
experienced left knee pain one week prior to his visit.  
There was no crepitus on examination and drawer signs were 
negative.  

VA outpatient treatment records dated from July to September 
1971 show that the veteran was seen on a number occasions 
with complaints of left knee pain.  It was noted that the 
veteran believed that he sustained a knee injury in Korea.  
Another report indicated that he had a past medical history 
of a torn meniscus.  An arthrogram revealed torn meniscus.  A 
report dated in September 1971 noted that he was to be 
admitted in October 1971 for meniscectomies of the left knee.  

Private medical records dated from March 1998 to April 1999 
are negative for any complaints, treatment, or diagnosis of a 
left knee disorder to include arthritis.  

During his May 2002 hearing before the undersigned the 
veteran testified that while on guard duty he sustained a 
left knee injury when a weapons carrier in Korea hit him.  He 
was sent to battalion aid where he was provided ace bandage 
and crutches.  He also received physical therapy and a soft 
cast while aboard a ship.  Thereafter, he was hospitalized in 
Japan and put on a full rehabilitation program.  Afterwards 
he returned to the front lines, then to corps reserve for 
light duty.  He has since received VA and non-VA treatment 
for his left knee disability.  A physician told him that his 
current left knee disability was related to service.  



New and Material Evidence

The evidence which was of record prior to the November 1971 
rating decision wherein the RO denied reopening the claims of 
entitlement to service connection for a right knee disorder 
and a low back disorder is reported in pertinent part below.

The veteran's June 1950 enlistment examination documented 
slight scoliosis.  An X-ray of the lumbosacral spine taken in 
October 1951 was negative.  On January 9, 1953 the veteran 
was seen with complaints of right knee locking.  The 
impression was tears of both meniscus and partial tears of 
the collateral ligament.  It was noted that a year prior he 
had sustained a right knee injury when hit by an ammunition 
carrier.  He was evacuated for surgical exploration on 
January 11, 1953.  On January 24, 1953 he was admitted to the 
Navy Hospital due to internal derangement of the right knee.  
The examination was unremarkable except for tenderness along 
the medial joint surface that was out of proportion to the 
clinical findings.  X-ray studies were negative.  He was 
discharged on February 3, 1953, asymptomatic.  In October 
1953 the veteran was struck in the back by a large log.  
Contusion was diagnosed.  X-rays of the lumbosacral spine 
taken in October 1953 were negative.  In November 1953 the 
veteran was seen again and reported that in January 1953 he 
was thrown about 25 feet out of a doorway of a bunker when a 
mortar shell landed nearby.  Two days later he noticed low 
back pain.  Examination of the back was unremarkable except 
that straight leg raising test at 90 degrees caused sharp 
back pain.  The neurological examination was negative.  
Myositis, chronic lower paravertebral muscles was diagnosed.  
The June 1954 separation examination found no abnormalities 
of the lower extremities, spine, or other musculoskeletal 
system.

The veteran was accorded a VA examination in September 1954 
for issues not currently on appeal and did not complain of 
right knee or low back symptomatology.  

In a statement dated in October 1960 AP, M.D. reported that 
he initially treated the veteran in September 1954 for a back 
injury that was sustained during active service.  He was 
provided physiotherapy for several weeks.  The pain in the 
lower back recurred several times and he was provided a 
series of treatment in April 1955 and January 1957.  

Private medical records dated in December 1960 from 
University Hospitals of Cleveland noted that the veteran was 
seen in the emergency room on July 15, 1959.  It was noted 
that two days prior he had been pushing a stalled car when he 
noticed moderate back pain.  Examination revealed muscle 
spasm around the sacral area.  Straight leg raising was to 60 
degrees on the left and to 75 on the right.  There was 
tenderness over the sacrum.  He was seen again on July 27, 
1959; it was noted that his symptoms were much improved.  He 
was seen again in July 1960 with symptoms suggestive of 
lumbar herniated nucleus pulposus.  

VA hospitalization report dated in August 1960 shows that the 
veteran underwent a laminectomy wherein a lumbosacral disc 
was removed.  

During his July 1961 personal hearing before a Hearing 
Officer at the RO, the veteran testified that while he was 
standing in the doorway of a bunker on a hill, a motor shell 
landed about 10 feet to his left and he was blown 
approximately 25 feet from the doorway.  Approximately two 
days later he began to experience back problems.  He sought 
medical treatment, which consisted of physical therapy and 
heat.  He sought medical treatment again a month or so later 
and received the same therapy.  In November 1953 he could not 
get out of bed and was taken to the dispensary where he was 
given a series of treatments.  Following separation from 
service he continued to have back pain and sought treatment 
from his a private physician, who provided a series of 
treatments.  

Evidence submitted since the November 1971 rating decision 
wherein the RO denied reopening the claims of entitlement to 
service connection for a right knee disorder and a low back 
disorder is reported below.   

VA radiograph of the lumbosacral spine taken in April 1975 
revealed degenerative changes of the lumbar spine with disc 
space narrowing of L5-S1.  

Private medical records dated from March 1998 to April 1999 
show that the veteran was seen primarily for issues not 
currently on appeal.  However, in April 1999 he was seen with 
complaints of muscle spasms and low back pain.  The 
assessment was degenerative joint disease L5-S1.  

During his May 2002 hearing before the undersigned the 
veteran testified that while in a bunker, the bunker was 
shelled and he was hit in the back with a log.  He has 
received periodic treatment for his back and right knee 
following his separation from service.  Following his 
separation from service he aggravated his low back disorder.  
He was told that he had arthritis of the right knee.  Medical 
professionals have told him that his right knee and low back 
disorders were related to service.  

Preliminary Matters - Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed May 2001 statement of the case (SOC) and 
supplemental statement of the case (SSOC) of February 2002 of 
the pertinent law and what the evidence must show in order to 
substantiate his claim.  The Board, therefore, believes that 
appropriate notice has been given in this matter.  The SOC 
and SSOC also advised him of the evidence that had been 
obtained and considered by the RO.  Moreover, the RO, in 
February 2001, wrote to the veteran notifying him of the 
opportunity to submit additional evidence, and the assistance 
available to help him obtain evidence in support of his 
claim, to include an explanation of what was required of the 
claimant and VA in terms of development of the evidence.  
Additionally, the veteran was apprised of the specific VCAA 
requirements in the SSOC issued in February 2002.  In this 
regard the RO considered and adjudicated the claims on appeal 
pursuant to the newly enacted provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App, 183, 187 (2002) (noting 
that VA must advise claimants as to the evidentiary 
development requirements of the VCAA).

The Board concludes that VA has no outstanding duty to inform 
the veteran or his representative that any additional 
information or evidence is needed to substantiate the claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that it may proceed with a decision on the 
issues, without prejudice to the veteran.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001). (en banc).  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001), noting, "When there 
is extensive factual development in a case, reflected both in 
the record on appeal (ROA) and the BVA's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2002).

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally denied claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified as 38 C.F.R. § 3.156(a).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Analysis

Service connection for 
a left knee disorder

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection of a left knee 
disorder.  

In the instant case, the service medical records show no 
evidence of, muchless treatment for, a left knee disorder.  
The record reflects that initial complaints of left knee 
symptomatology were in 1960 with no documented pathology or 
diagnosis.  The earliest documentation of a left knee 
disorder was 1971, approximately 17 years following 
separation from service.  Nonetheless, the veteran has failed 
to provide medical evidence of a nexus between this 
disability and service.  Essentially, there are no documented 
medical opinions or other competent evidence of record 
linking the veteran's left knee disorder to service.  
Hickson, supra.

There is no evidence that any chronic disease (arthritis) was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
post service diagnosed left knee disorder and service.  The 
veteran's own opinions and statements linking a left knee 
disorder to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed left knee disorder is related to a disease 
or injury incurred during service.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The Board acknowledges that the veteran testified that his 
treating physicians have told him that his left knee disorder 
is related to service.  However, a lay person's account of 
what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, this testimony is not entitled to probative value in 
the instant case.  Moreover, the private medical records from 
1998 and 1999 show the physician named by the veteran as his 
primary care physician but do not show any complaints of or 
treatment for left knee problems and do not show any 
indication of a nexus between any current left knee 
disability and the veteran's service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


New and material evidence 
for service connection for a right knee disorder 

The veteran seeks to reopen his claim of service connection 
for a right knee disorder, which the RO finally denied in 
November 1971.

The RO declined to reopen the claim of entitlement to service 
connection for a right knee disorder in November 1971, and 
this decision was not appealed and became final.  The 
November 1971 decision affirmed prior decisions which found 
no residuals of a right knee disorder, thus no current 
disability.  Therefore, the Board shall consider whether new 
and material evidence has been submitted since the November 
1971 decision.  

The evidence added to the record since the November 1971 
decision includes private medical reports and a transcript of 
hearing testimony.  

The Board notes that the new medical evidence submitted since 
the November 1971 rating decision is either cumulative or 
redundant, or otherwise does not bear directly or 
substantially upon the specific matter under consideration.  
In this regard, the evidence does not include competent 
medical evidence of right knee disorder or residuals thereof 
linked to active service.

The veteran's testimony is new to the extent that it was not 
previously of record, but not material.  This evidence does 
not assist the veteran in establishing he currently has a 
right knee disorder.  The Board finds that the issue of 
whether he currently has right knee disorder or residuals 
thereof related to service is an issue for which competent 
medical evidence is required.  The veteran has not been shown 
to have the medical credentials requisite to provide a 
medical diagnosis or offer a competent medical opinion as to 
this matter.  Moray v. Brown, 5 Vet. App. 211 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The veteran has furnished no competent 
medical evidence establishing a current right knee disorder.  

The private medical reports are considered new evidence but 
not relevant to the issue at hand, and thus cannot constitute 
new and material evidence.  38 U.S.C.A. § 3.156(a).  This 
medical evidence failed to establish a diagnosis of a right 
knee disorder.  

The medical evidentiary record has not changed since the 
prior denial.  A current diagnosis of a right knee disorder 
is still not shown by the evidence of record.

Clearly, for the foregoing reasons the Board finds that the 
added evidence is not both new and material, as it does not 
bear directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Therefore, the 
claim is not reopened.

New and Material Evidence 
for service connection for  a low back disorder

The RO declined to reopen the claim of entitlement to service 
connection for a low back disorder in November 1971, and this 
decision was not appealed and became final.  The November 
1971 decision followed a December 1961 Board decision, which 
found that inservice low back symptomatology was acute and 
transient in nature and without permanent residual 
disablement.  Therefore, the Board shall consider whether new 
and material evidence has been submitted since the November 
1971 decision.  

The evidence added to the record since the November 1971 
decision includes VA radiograph, private medical reports and 
a transcript of hearing testimony.

The testimony provided by the veteran that he has a low back 
disorder related to service is merely a restatement of 
evidence already considered by the RO when it issued its 
November 1971 decision, and hence does not constitute either 
new or material evidence.  Moreover, the veteran is not 
deemed competent to provide a medical diagnosis or etiology 
therefor.  The Board notes that generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492.494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).

The VA radiograph constitutes new evidence, but the evidence 
is not material because it does not bear directly and 
substantially on the issue at hand.  In this regard, the 
evidence does not show whether the veteran incurred a chronic 
acquired low back disorder during active service.  
Additionally, there is no competent medical opinion linking a 
chronic acquired low back disorder to service.

The private medical reports constitute new evidence, but the 
evidence is not material because it does not bear directly 
and substantially on the issue at hand.  In this regard, the 
evidence does not show whether the veteran incurred a chronic 
acquired low back disorder during active service.  
Additionally, there is no competent medical opinion linking a 
chronic acquired low back disorder to service.  Again, while 
the veteran suggested in his testimony that a private 
physician had linked his back disorder to service, the 
medical records submitted with that physician's name on them 
do not show any indication of a nexus between the veteran's 
back disorder and his military service.

For the foregoing reasons the Board finds that the added 
evidence is not both new and material, as it does not bear 
directly and substantially on the specific matter under 
consideration, and by itself or in combination with the other 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Therefore, the 
claim is not reopened.


ORDER

Entitlement to service connection for a left knee disorder is 
denied. 

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
right knee disorder, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder, the appeal is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

